Citation Nr: 0114657	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-15 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The appellant had active duty service from February 1966 to 
December 1968.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2000, the appellant filed a notice of disagreement 
with the RO's May 2000 decision denying entitlement to 
service connection for individual unemployability.  A 
Statement of the Case (SOC) was issued in July 2000.  A 
substantive appeal has not been filed.  Therefore, the claim 
is not before the Board at this time.  The appellant has 
until May 31, 2001, to file a substantive appeal with regards 
to his individual unemployability claim.  


REMAND

The Board notes that a VA examination report, dated in July 
1999, indicates that the appellant had chronic PTSD and 
secondary major depressive disorder which was mild.  His GAF 
score of 55.  The examiner also stated, however, that even 
under minimal conditions, the pressures associated with daily 
living have produced considerable impairment in that the 
appellant tends to involuntarily avoid internal and external 
phenomena which may prove overwhelming and impossible to 
effectively manage.  The examiner went on to state that the 
added demands and pressures associated with employment, as 
demonstrated by a lack of positive past adjustment, will 
probably cause an increase in the severity of his impairment, 
and that from a clinical perspective, improvement in this 
impairment is not likely to occur and cannot realistically be 
expected in the future.  These statements as to the 
appellant's capability to deal with pressures of daily living 
and employment appear to be in conflict with the GAF score 
assigned by the examiner.

In addition, it is noted that in a statement received on July 
18, 2000, the appellant stated the following:  "So let's get 
on with it.  Go to Washington for a hearing and either end it 
or . . ."  It is not clear if he is simply requesting that 
his claim be forwarded to the Board for a decision, or if he 
is in fact requesting a hearing before the Board.  Since the 
claim is being remanded for additional development, it is 
requested that the RO ask for clarification of this matter.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain updated copies 
of records of VA treatment of the 
veteran's PTSD. 

2.  If the examiner that evaluated the 
appellant in July 1999 is available, the 
RO should request that the examiner 
provide additional explanation as to his 
statements regarding the appellant's 
ability to deal with the pressures of 
daily living and work (found in "defense 
of avoidance" section of the examination 
report), and the GAF score assigned.  The 
examiner is specifically asked to provide 
further explanation as to the appellant's 
level of disability and prepare an 
addendum report that corresponds to the 
rating criteria for evaluating PTSD, 
indicating which of the symptoms listed 
under the rating criteria the appellant 
has, and the severity of each symptom.  
If the applicable rating criteria are not 
available to the examiner, the RO should 
provide them.  

3.  If the examiner that conducted the 
July 1999 evaluation is not available or 
cannot complete the addendum requested, 
the appellant should be scheduled for 
another VA psychiatric examination.  The 
examiner is asked to prepare an 
examination report that corresponds to 
the rating criteria for evaluating PTSD, 
indicating which of the symptoms listed 
under the rating criteria the appellant 
has, and the severity of each symptom.  
If the applicable rating criteria are not 
available to the examiner, the RO should 
provide them.  

4.  The RO should determine whether the 
appellant wishes to have a hearing before 
the Board.  If so, the RO should take the 
appropriate action.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The claims file should then be returned to the Board, if 
otherwise in order.

If an examination is scheduled, the appellant is hereby 
notified that it is the appellant's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




